Opinion issued November 27, 2002














In The
Court of Appeals
For The
First District of Texas
____________


NO. 01-02-01162-CV
____________


FRASER INTERNATIONAL, INC & REPO TEXAS, L.L.C., Appellants


V.


TOM JACKSON, INDIVIDUALLY AND D/B/A DECORABLES (TEXAS) DECORABLES (ARIZONA);
GEORGE LOO, INDIVIDUALLY AND D/B/A ARTE CIELO, AND JIM PENOLA, INDIVIDUALLY AND D/B/A
JIM PENOLA, CPA, Appellees



 
On Appeal from the 234th District Court
Harris County, Texas
Trial Court Cause No. 2001-59351



 
O P I N I O N
 Appellants have filed a motion to dismiss their appeal.  More than 10 days has elapsed, and no objection has been filed. 
No opinion has issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(2).
 All other pending motions in this appeal are overruled as moot.  The Clerk is directed to issue mandate within 10 days of
the date of this opinion.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Alcala and Price (1).
Do not publish. Tex. R. App. P. 47.
1.     The Honorable Frank C. Price, former Justice, Court of Appeals, First District of Texas at Houston, participating by
assignment.